DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a final rejection. The Examiner acknowledges receipt of Applicant’s amendment, including amended specification, amended claims, and arguments/remarks, filed 7/1/2022 in response to Office Action (non-final rejection) mailed 4/1/2022. 
Claims 1-10 were previously pending. With Applicant’s filing of 7/1/2022 Claims 1 and 7 are amended and Claims 2-6 and 8-10 are as previously presented. Presently Claims 1-10 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-3 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, 7, 9, and 10 each recite “said cooling channel”. It is unclear whether this is the first cooling channel, the second cooling channel, or both cooling channels. Thus the claim is unclear and therefore indefinite. Dependent Claims 3 and 8 are also indefinite as depending from indefinite base claims. For the sake of compact prosecution the Examiner will examine the claims as if they recited “said first cooling channel”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0072627 A1, hereinafter “Li”) in view of Rohner (US 6,097,361, hereinafter “Rohner”).
Regarding Claim 1, Li discloses a stereolithography apparatus and method for selectively curing a photopolymerizable liquid ([0003-0004]), the apparatus comprising a liquid storage tank (fixed vat, 101) with a transparent vat bottom, a liquid crystal display screen (shutter, 103), a light source system (radiation source, 104), a lifter pallet (105), and a display control device (106), with the vat bottom used for holding a liquid photo polymerizable resin (102), the shutter disposed beneath the vat and enabled to only allow resin to take shape according to an image shown by the shutter, the radiation source disposed beneath the shutter, and the light (radiation) from the radiation source transmits through the shutter and the underside of the vat to selectively polymerize the resin ([0028-0029], [0032], [0034]). The apparatus may further comprise a cooling device (blower, 107) for cooling the radiation source and the shutter the can be disposed around the radiation source and the shutter ([0043]; Fig. 2). Air passage (first cooling channel) is found between the radiation source and the shutter (shown in Fig. 1) and the blower is configured to force air (coolant gas) though the first cooling channel ([0043]). Li does not disclose the stereolithography apparatus comprises a second cooling channel in more direct connection with the radiation source than said first cooling channel, and said blower is configured to force coolant gas through said second cooling channel.
In another field of endeavor, photolithography, Rohner discloses a photolithography apparatus comprising a semi-conductor positioned upon an x-y stage (28) positioned upon a base (30), and further comprises a mirror (16), light source (radiation source, 18), filter (20), condenser lens (22), LCD system/LCD panel (shutter, 12/14), fan (blower, 24), and a reduction lens (26) (C6 L59-64; Fig. 1). In use, the projection system exposes one or two or more portions of the light-sensitive material directly overlying each die area while the fan blows air across the filter and LCD system during use in order to cool the filter and the LCD system (C6 L 67, C7 L1-17; Fig. 1). 
Rohner qualifies as analogous prior art proper for use in an obviousness rejection because the reference is reasonably pertinent to the problem faced by the inventor even if it is not in the same field of endeavor as the claimed invention, that inventor’s problem being controlling a temperature of a shutter in a stereolithography apparatus, that need addressed by the application at issue (instant Specification page 1), and thus provides a reason for combining the elements in the manner claimed. See In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). See MPEP §2141.01(a)(I).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the Li invention of an apparatus for stereolithography apparatus including a first cooling channel and a blower for cooling the shutter, as discussed above, with the Rohner teaching of lithography apparatus including multiple cooling channels and a blower for cooling the shutter. One would be motivated to combine them by a desire to gain the benefit of cooling the shutter component and other components as taught by Rohner (C7 L2-4). Thus Rohner discloses a second cooling channel in more direct connection with the radiation source than said first cooling channel, and said blower is configured to force coolant gas through said second cooling channel.
Regarding Claims 4-5, the limitations of Claim 1 from which Claims 4-5 depend, are disclosed by the combination Li and Rohner as discussed above. Li further discloses the shutter is a liquid crystal panel comprising a layer of electro-optical material ([0028-0029]).
Regarding Claim 6, the limitations of Claim 1 from which Claim 6 depends, are disclosed by the combination Li and Rohner as discussed above. Li figure 1 depicts the first cooling channel is planar and extends along that side surface of the shutter that is directed away from the vat (Fig. 1).
Regarding Claim 7, the limitations of Claim 6 from which Claim 7 depends, are disclosed by the combination Li and Rohner as discussed above. Li figure 1 depicts the first cooling channel is limited by a first planar surface belonging to a structure of said shutter and a second planar surface that is parallel with said first planar surface and displaced from it by a first distance towards said radiation source

Claims 2, 3, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0072627 A1, hereinafter “Li”) in view of Rohner (US 6,097,361, hereinafter “Rohner”), and further in view of Xu et al. (US 2018/0036941 A1, hereinafter “Xu”).
Regarding Claim 2, the limitations of Claim 1 from which Claim 2 depends, are disclosed by the combination Li and Rohner as discussed above. The combination Li and Rohner does not disclose a radiation distributor between said radiation source and said first cooling channel.
In the same field of endeavor, stereolithography, Xu discloses a stereolithography apparatus wherein a concentration element (radiation distributor, not numbered) is disposed on the radiation source (10), between the radiation source and the cooling channel (unnumbered) (Fig. 1). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Li and Rohner invention of an apparatus for stereolithography including a blower fan for circulating cooling air to cool the LCD panel shutter, as discussed above, with the Xu teaching of a radiation distributor to concentrate the light rays emitted by the light source. One would be motivated to combine them by a desire to gain the benefit of not only improves the utilization of light rays but also simplifies the structure of the light path, so that the weight of the entire photo-curing 3D printer is light and the volume is small, as taught by Xu ([0013]).
Regarding Claim 3, the limitations of Claim 2 from which Claim 3 depends, are disclosed by the combination Li and Rohner and Xu as discussed above. Xu further discloses the radiation distributor is a conical reflector with a narrow end and a wide end (shown in Fig. 1), the radiation source is located at the narrow end (shown in Fig. 1), and the wide end is directed towards the shutter (shown in Fig. 1).
Regarding Claim 10, the limitations of Claim 1 from which Claim 10 depends, are disclosed by the combination Li and Rohner as discussed above. The combination Li and Rohner does not disclose a base part and a lid movably coupled to the base part, wherein said vat, said radiation source, said shutter, said first cooling channel, and said blower are located in said base part. 
In the same field of endeavor, stereolithography, Xu discloses a stereolithography apparatus comprising a base part and a lid movably coupled to the base part, wherein said vat, said radiation source, said shutter, said cooling channel, and said blower are located in said base part (shown in Fig. 1). The Examiner notes although a lid it not explicitly shown in Figure 1, one of ordinary skill in the art would recognize the necessity of gaining access to the apparatus from time to time, thus a lid is a necessary element of the apparatus.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Li and Rohner invention of an apparatus for stereolithography including a blower fan for circulating cooling air to cool the LCD panel shutter, as discussed above, with the Xu teaching of a base part or housing to contain the major components of the apparatus for the obvious benefits of easy access, easy transportation, easy set up, easy cleaning, easy repair, etc.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2017/0072627 A1, hereinafter “Li”) in view of Rohner (US 6,097,361, hereinafter “Rohner”), and further in view of Haga (JPH08281810A, hereinafter “Haga”, machine translation attached).
Regarding Claim 8, the limitations of Claim 7 from which Claim 8 depends, are disclosed by the combination Li and Rohner as discussed above. The combination Li and Rohner does not disclose an attenuator of infrared radiation at at least one of said first or second planar surfaces. 
Regarding Claim 9, the limitations of Claim 1 from which Claim 9 depends, are disclosed by the combination Li and Rohner as discussed above. The combination Li and Rohner does not disclose an attenuator of infrared radiation within said first cooling channel.
In the same field of endeavor, stereolithography, Haga discloses a stereolithography apparatus comprising a heat ray (infrared) filter (23) that transmits UV rays and reflects only IR rays to avoid excessive heating of the LCD shutter (26) (page 3). The blowing means (fan, 11) blows cool air to the cooling channel to cool the infrared ray attenuation filter (page 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify or combine the combination Li and Rohner invention of an apparatus for stereolithography including a blower fan for circulating cooling air to cool the LCD panel shutter, as discussed above, with the Haga teaching of an apparatus for stereolithography including a blower fan for circulating cooling air to cool the infrared attenuation filter. One would be motivated to combine them by a desire to gain the benefit of further preventing radiant heat deformation or malfunction of the LCD shutter by use of the IR attenuation filter, thus reventing deterioration of printing accuracy, and since the cooling channel is formed in advance, cooling with a smaller air flow rate is possible, as taught by Haga (page 2).

Response to Amendment
The specification was previously objected to for minor informalities. In light of Applicant’s amendment, these objections are withdrawn.
Claims 7-8 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 7/1/2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 102(a)(1) or 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of new prior art reference Rohner combined with the previous prior art references.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743